Determination of the New York State Liquor *754Authority suspending petitioner’s liquor license, unanimously annulled, on the law, with $30 costs and disbursements to petitioner, and the petition granted. Petitioner was found guilty of violating subdivision 6 of section 106 of the Alcoholic Beverage Control Law (suffering or permitting licensed premises to become disorderly). The evidence is that on a single occasion a female solicited a police officer for immoral purposes during a conversation conducted in a low tone. It does not appear that anyone connected with the licensee had knowledge of the occurrence. To sustain the violation proof is necessary that the licensee knew or should have known the premises were disorderly in that respect. (Matter of Migliaccio v. O’Connell, 307 N. Y. 566; Matter of Mur-Art-Sol v. State Liq. Auth. of State of New York, 6 A D 2d 683; Matter of Stanwood United v. O’Connell, 283 App. Div. 79.) Concur—■ Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.